Title: John Wayles Eppes to Thomas Jefferson, 17 January 1817
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Buckingham Jan: 17. 1817.
          
          Francis has been detained in consequence of the severe indisposition of two of my children—They are now however nearly restored to health.
          I received by the last Mail a letter from Mr Baker at Richmond now in which he States that Mr Wood had Just opened a School in that place and was very anxious to have Francis as one of his pupils—He has declined returning to Lynchburg. Mr Baker proposes sending his Son Wayles—
          Having Stated to you on a former occasion the pleasure I Should feel in yielding to your Superior Judgement the direction of Francis’s education the proposition is submitted for your approbation or rejection. If he goes to Mr Wood he might perhaps derive advantage from commencing as nearly as possible with the School—Of the time necessary for his learning Spanish I can form no opinion. Francis understood you to say two months—whenever you think it best for him to leave Monticello I will send for him and put him with Mr Wood or in any other situation Which you may prefer—
          Since your leaving us I have received an appointment which I should not have Sought but of which I feel myself compelled to accept—I was brought forward in consequence of a letter from one of my friends proposing to me the appointment of Governor—In reply to this I stated that my health would prevent my accepting any appointment which would require my personal attention during the present winter, but that if Mr Mason declined a reelection as Senator and my friends thought proper to bestow on me that appointment I would endeavour to merit their confidence by a faithful discharge of the duties—Many of
			 those who Supported me the last year voted against me I understand from an idea that the State of my health would prevent my accepting the appointment—
          Be so good as to present me affectionately to Mrs Randolph and the family at Monticello—I hope at some other time we shall have an opportunity of seeing yourself and family in you your way to or from Bedford—I need not add that it will afford us the highest gratification. Mrs Eppes unites with me in friendly greetings to the family. I shall Send in February for the grape Slips of which I will give you notice—I have written to Mr Burton for the wine—
          Whenever you think Martin can return after the first of February be So good as to give him a pass—I shall want him about that time as he is my clover man—
          
            accept for your health & happiness every wish from yours sincerely
            Jno: W: Eppes
          
        